Citation Nr: 0122438	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for cervical 
degeneration, spondylo-arthritis with root compression 
syndrome and weakness of left upper extremity, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
lumbar spine injury with arthritic changes, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 20 percent 
disabling.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to June 
1949, June 1953 to September 1953, July 1954 to January 1956, 
and December 1958 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issues of entitlement to an increased rating for PTSD, 
and entitlement to special monthly compensation will be 
considered in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
pain, severe limitation of motion, osteoarthritis, and some 
neurological impairment.  It is not manifested by 
radiculopathy.

2.  The veteran's lumbar spine disability is manifested by 
limited range of motion; inter-vertebral disc space 
narrowing; disc bulges resulting in foraminal narrowing; 
muscle spasm; intense low back pain; radiation of pain into 
the lower extremities; osteoarthritis; dextroscoliosis; 
absent ankle reflexes, and pain with little intermittent 
relief. 

3.  The veteran's right ankle fracture residuals are 
manifested by complaints of slight unsteadiness and x-ray 
findings indicative of changes in the periosteum.  The 
residuals do not include pain, limitation of motion, 
functional loss, or x-ray findings of an acute process 
associated with fracture or dislocation. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for cervical degeneration, spondyloarthritis with root 
compression syndrome and weakness of left upper extremity, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5090 (2000).

2.  The criteria for an evaluation of 60 percent for 
residuals of a lumbar spine injury with arthritic changes 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 2, 2000, during the pendency of this appeal.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The new law and implementing regulations are applicable to 
all claims filed on or after its date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas. v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply).  Hence it applies to the claims now 
before the Board on this appeal.  

Under the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit before adjudicating that claim.  Thus, the new 
law requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
The new law also provides that VA must make reasonable 
efforts to obtain records pertinent to a claim, and if the 
records cannot be secured, must so notify the claimant.  
Furthermore, under the new law VA must supply a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  38 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations that contain the criteria for higher evaluations, 
and has, by information contained in letters, rating actions, 
the statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claims throughout the procedural course of the claims 
process.

The Board finds that the actions taken by the RO with respect 
to the claims that are the subject of this appeal, except for 
the claims dealt with in the remand portion of this decision, 
have resulted in compliance with the VCAA and implementing 
regulations.  The RO informed the veteran through the August 
2000 statement of the case and the September 2000 
supplemental statement of the case of what evidence is needed 
to substantiate his claims.  By letter of January 2001, the 
RO again apprised the veteran of what evidence was needed to 
support his claims and offered to make efforts to obtain any 
additional evidence that he would identify.  The RO has 
secured the outstanding VA medical records pertinent to the 
claims.  Furthermore, the RO has afforded the veteran VA 
examinations in which findings pertinent to each of his 
claims were made.  

As the veteran has been afforded the notice and assistance 
that the VCAA requires VA to render before adjudicating a 
compensation claim, he will not be prejudiced if the Board 
decides his claims at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's representative had the 
opportunity to submit argument to the Board subsequent to the 
passage of the VCAA.  The representative has not had an 
opportunity to submit argument subsequent to the adoption of 
the implementing regulations.  However, the new regulations 
merely contain definitions and procedures for implementing 
the VCAA.  The regulations do not provide additional rights 
to the veteran.  66 Fed. Reg. 45,629.  Therefore, the Board 
will consider the claims on the basis of the record as it 
stands.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
it is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107 (West Supp. 2001).

The history of each disability to be evaluated must be 
considered.  However, when, as here, entitlement to 
compensation has already been established and the issue is 
whether there should be an increase in the disability rating, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

a.  Cervical spine

His service medical records document that the veteran was 
treated for back strain in 1967 and in 1970, and was found to 
have osteoarthritic changes of the cervical spine with 
narrowing of C6-C7.

In May 1972, after filing a claim of entitlement to service 
connection for a back condition, the veteran received a VA 
examination that resulted in a diagnosis of cervical 
degenerative spondyloarthrosis with root compression 
syndrome.  By rating decision dated in June 1972, service 
connection was granted from November 1, 1971, the day after 
the veteran's separation from service.  A 10 percent 
evaluation was assigned from that date under Diagnostic Code 
5290 (pertaining to limitation of motion of the cervical 
spine).  

The 10 percent rating remained in effect until by rating 
action dated in April 1979, he was awarded a temporary total 
disability rating under 38 C.F.R. § 4.30 from September 24, 
1978 on account of having had back surgery.  This surgery, a 
cervical discectomy and fusion, had been performed in October 
1978 to address ruptured discs at C4-C5, C5-C6, and C6-C7, 
thought to be related to trauma to the spine caused by 
parachute jumping during service.  

In an April 1979 rating action the 10 percent rating was 
restored effective December 1, 1978.  However, in an August 
1979, decision the Board granted a 20 percent rating, which 
the RO made effective December 1, 1978.  

In February 1982, the RO reduced the rating of the cervical 
spine condition to 10 percent from June 1, 1982.  It cited 
findings made during a January 1982 VA examination that the 
veteran had normal range of motion in his back and that there 
was no evidence of neurovascular deficit of the upper 
extremities, muscle atrophy, or spinal root nerve 
compression.  

During a VA examination performed in June 1991, the veteran 
was found to have severe limitation of motion of the cervical 
spine.  

By rating action dated in July 1991, the evaluation was 
increased to 30 percent, and increase made effective from 
August 9, 1990.  

The 30 percent evaluation has remained unchanged since the 
July 1991 rating action.  

The current claim for an increased evaluation of his cervical 
spine disability was one of several increased rating claims 
that were raised in December 1999 when the veteran filed the 
claim of entitlement to special monthly compensation that is 
now before the Board as well.  

VA outpatient treatment records were secured by the RO, but 
they documented no treatment for the cervical spine 
condition.

The veteran received a VA examination in May 2000, during 
which findings pertinent to the cervical spine were made.  X 
rays revealed "severe intervertebral disc space narrowing" 
at C7-T1 and at the same level, a "sclerosis enlarged 
anterior osteophyte."  The prior cervical fusion was 
identified.  No "prevertebral soft tissue swelling, 
fractures, or dislocations" were shown.  "[N]eural foramina 
osteophytes at the C3 level on the right" were demonstrated, 
as were a "tight stenosis at the C6-[C]7 level on the 
right" and "narrowing at the C6 and C7 neural foramina on 
the left."  The radiologist's impression was of severe 
dengenerative changes with fusion of the C4-C5-C6 C7 bodies 
and neural foramina narrowing.  

The examiner noted that the veteran complained of limited 
motion in the cervical spine and pain with motion.  The 
veteran's range of motion in the cervical spine was assessed.  
Forward flexion was limited by 10 degrees.  Extension was 
reduced to only 5 degrees of movement and rotation to 5-7 
degrees for either side.  The pertinent diagnosis was status 
post cervical spine injury.  The examiner observed that the 
veteran's current symptoms were "most suggestive of 
degenerative arthritis of the cervical spine."  The examiner 
concluded that "other than pain with movement of the 
cervical spine and limited range of motion, there was no 
evidence on the examination that [the veteran] has cervical 
myelopathy or radiculopathy."  

Physical examination disclosed a two-inch scar in the right 
frontal neck area.

The veteran's cervical spine disability is currently rated 
under Diagnostic Code 5290, pertaining to limitation of 
motion of the cervical spine.  Thirty percent is the maximum 
evaluation available under that diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  The question, then, is 
whether a higher evaluation for the disability is warranted 
another diagnostic code.

The evidence indicates that the principal characteristic of 
the veteran's cervical spine disability is arthritis.  
However, arthritis of the cervical spine is to be rated, on 
limitation of motion, under Diagnostic Code 5290.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

The veteran has been found to have a narrowing of the 
foraminal canals of the cervical spine.  Thus, it is 
appropriate to consider his disability under Diagnostic Code 
5293, which provides the criteria for evaluation of 
intervertebral disc syndrome.  Diagnostic Code 5293 affords a 
40 percent evaluation for a "severe" condition involving 
recurring attacks with some intermittent relief.  A 60 
percent evaluation, the maximum available, is provided for a 
pronounced condition with little intermittent relief.  There 
must be persistent symptoms compatible with "sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc."

The veteran has a history of ruptured cervical discs.  His 
current condition includes narrowed intervertebral disc 
spaces, which were assessed during the May 2000 examination 
as "severe."  The examiner, while concluding that the 
veteran had suffered a narrowing of spinal foraminal canals, 
also found that there was no evidence of cervical myelopathy 
or radiculopathy.  Although the disc space narrowing was 
described as severe on x-ray examination, there is no 
evidence that the narrowing has resulted in severe 
disability.  The examiner found no myelopathy or 
radiculopathy, other than that manifested by limitation of 
motion (for which the veteran is already compensated by the 
30 percent evaluation for severe limitation of motion).  
Because currently there is a lack of symptomatology 
associated with neurological impairment, an increased 
evaluation is not available under Diagnostic Code 5293.

Other provisions of the rating schedule are not pertinent to 
the veteran's cervical spine disability.  Diagnostic Code 
5285, which concerns residuals of a vertebral fracture and 
allows for a maximum evaluation of 100 percent, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2000), is inapt.  The current 
radiographic finding concerning the cervical spine is that 
there is no evidence of fracture.  Likewise, there has been 
no finding that the veteran's cervical spine is ankylosed.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.)  Thus, Diagnostic 
Code 5288 (ankylosis of the cervical spine), see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (2000), although affording an 
evaluation in excess of 30 percent, does not apply to the 
disability in this case.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2000), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Diagnostic Code 5293 
involves limitation of motion, and the provisions of 38 
C.F.R. §§ 4.40, 4.45 are for consideration in rating 
disability under that diagnostic code.  VAOPGCPREC 36-97 
(1997), 63 Fed. Reg. 31262 (1998).  However, on the most 
recent examination the examiner found that while the veteran 
did have pain on motion, he did not have functional 
impairment that interfered with activities of daily living.

The medical evidence reflects that the veteran also a scar 
from his cervical fusion surgery.  Separate ratings may be 
provided for disfiguring scars and painful scars.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Scars are evaluated in 
accordance with the criteria set forth in regulation 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2000).  
Diagnostic Code 7804 provides that scars that are 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Here, however, there is no evidence 
that the scars have resulted in any symptoms.  Therefore, the 
veteran's scar is not compensable under Diagnostic Code 7804.

b.  Lumbar spine

His service medical records show that the veteran was 
diagnosed with, and treated for, low back pain.  

The veteran presented a claim of entitlement to service 
connection for a low back condition in August 1991.  A VA 
examination conducted in November 1991 in connection with the 
claim identified arthritic changes of the lumbar spine with 
limitation of motion and muscle spasms.  The examiner opined 
that the condition had been caused by trauma to the spine 
incurred by the veteran from parachute jumping during 
service.  VA outpatient treatment records had documented a 
history of low back pain since the veteran's separation from 
service.  By rating action dated in March 1992, service 
connection was granted for residuals of injury to the lumbar 
spine, with arthritic changes, reduced range of motion, and 
muscle spasm.  A 20 percent evaluation was assigned from 
August 15, 1991 under Diagnostic Code 5292 (pertaining to 
limitation of motion of the lumbar spine).  

VA outpatient treatment records secured by the RO showed that 
X-rays of the lumbar spine were taken in November 1999, after 
the veteran reported having severe back pain and a burning 
sensation down the right leg.  The study revealed 
degenerative changes and spurring, worse at the L3-L4, L4-L5, 
and L5-S1 levels, with disc space narrowing.  Also disclosed 
was a straightening of normal lumbar lordosis suggestive of 
spasm or strain.  There was sclerosis at the endplates at all 
these levels, most severe at L5-S1.  Minimal curvature of the 
spine, though of questionable origin, was identified.  
"Minimal sclerosis," of the sacroiliac joints in 
particular, was not excluded by the study, nor was the 
possibility of "minimum vacuum phenomenon and minimal 
posterior ligamentous calcifications.  

A Minimal (Grade I) retrolisthesis in the lower lumbar spine 
at all these levels, most severe at L4-L5, could not be 
excluded.  

A magnetic resonance imaging (MRI) study of the lumbar spine 
was performed at this time as well.  The possibility of a 
transitional vertebra at L5 was revealed.  Disc spaces at L3-
L4, L4-L5, and L5-S1 were decreased in height.  Disc bulges 
were also identified.  One, at L3-L4, was described in the 
MRI report as "mildly diffuse" and unaccompanied by any 
significant foraminal narrowing.  Another, at L4-L5, was 
termed "diffuse" and was noted to be accompanied by "mild 
bilateral foraminal stenosis" and a compromised left lateral 
recess.  

A December 1999 neurology note related that the veteran had a 
history of sometimes intense low back pain that would radiate 
down his right leg.  It was remarked, however, that the pain 
came and went.  During clinical evaluation, the veteran 
reportedly did not display any focal weakness, abnormal 
reflexes, or abnormal sensory loss, except that his Achilles 
tendon reflexes could not be elicited.  A physician's 
progress note dated later in December 1999 described the 
veteran's low back problems as degenerative joint disease and 
lumbar disc disease.

During the VA examination in May 2000, the veteran complained 
of constant pain, which he said was exacerbated by bending or 
lifting.  He related that he sometimes experienced pain and 
decreased mobility for several days at a time, when his 
lumbar condition would flare up.  Physical examination 
revealed that the veteran had normal posture and a generally 
normal gait, with good propulsion and balance.  However, he 
was observed to walk with "a slight limp" on the left side.  
The veteran displayed normal coordination.  His range of 
motion of the lumbosacral spine varied, however, being full 
with extension and flexion but limited to 5-7 degrees with 
rotation to either side.  Motor (muscle) strength was 5/5 
throughout the body, and the muscles were found to have 
normal bulk and tone.  Sensory function was found to be 
"intact."  Reflexes were assessed as 2+ and normal 
throughout.  

X-rays taken for the examination disclosed severe 
degenerative changes of the lower lumbar spine.  Specific 
findings included dextroscoliosis, intervertebral disc space 
narrowing at L3-L4, L4-L5, and L5-S1 levels with endplate 
sclerosis and large anterior and lateral osteophytes at each 
level.  It was observed in the radiology report that these 
findings were consistent with osteoarthritic changes.  These 
were demonstrated by mild facet arthropathy at L4-L5 and L5-
S1 bilaterally.  There was no indication of spinal fracture.

The diagnostic impression reported by the examiner for the 
lumbosacral spine was "mostly pain in the low back which I 
believe is related again to lumbosacral spondylo[ly]sis or 
degenerative arthritis."  The examiner further commented 
that "[the veteran] did not give me any history of radicular 
symptoms.  Examination was not consistent with radiculopathy 
or myelopathy."

A VA outpatient treatment record dated later in May 2000, 
documents that the veteran was having "severe" low back 
pain and during clinical evaluation, exhibited a positive 
straight leg raise on the left.  The knee reflexes were 1 
plus and the ankle reflexes were again noted to be absent.

The provision under which the veteran's lumbar spine 
condition is currently rated at 20 percent, Diagnostic Code 
5292, may not serve as a basis for an increased evaluation.  
Diagnostic Code 5292 affords a 20 percent evaluation for 
"moderate" limitation of motion of the lumbar spine and a 
40 percent evaluation for "severe." During the May 2000 VA 
examination, the range of motion was found to be limited only 
for sideward rotation.  The veteran achieved full extension 
and flexion of his lumbar spine.  No other evaluations of 
record support the conclusion that veteran's range of motion 
in the lumbar spine is severely limited.

Current VA outpatient treatment records, including the report 
of the November 1999 MRI study, point to narrowing of the 
intervertebral disc spaces, disc bulges resulting in 
foraminal narrowing, muscle spasm, intense low back pain, and 
radiation of pain to the lower extremities.  These records 
also document straight leg raising that was positive for 
radicular pain (in May 2000) and the absence of Achilles 
reflexes (in December 1999 and May 2000).  On outpatient 
treatment in May 2000 his pain was described as severe and 
radiating.  

Opposing these findings is the May 2000 conclusion of the VA 
examiner that the "[e]xamination was not consistent with 
radiculopathy or myelopathy" in the lumbar spine.  

However, the outpatient treatment findings before and after 
this examination weigh in favor of the conclusion that the 
veteran's low back disability is manifested by radicular 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  Therefore, the veteran's lumbar 
spine disability meets the criteria for a 60 percent 
disability under Diagnostic Code 5293.

Other provisions of the rating schedule, though affording 
evaluations in excess of 60 percent, are not pertinent to the 
veteran's lumbar spine disability.  Diagnostic Code 5285, 
which concerns residuals of a vertebral fracture and allows 
for a maximum evaluation of 100 percent, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 is inapt.  The service medical 
records, as well as the current radiographic findings include 
no evidence of fracture.  Likewise, there has been no finding 
that the veteran's lumbar spine is ankylosed.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.)  The veteran retains 
significant motion in the lumbar spine.  Thus, Diagnostic 
Code 5289 (ankylosis of the lumbar spine), although affording 
an evaluation in excess of 60 percent, does not apply to the 
disability in this case.

Since the veteran is in receipt of the maximum schedular 
rating under diagnostic codes based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

c.  Right ankle

His service medical records indicate that the veteran 
sustained a nonunited fracture his right ankle during service 
in July 1970 when a mortar shell fell on it.  He underwent 
open reduction internal fixation surgery. Thereafter, he was 
found to have pain and limitation of ankle motion.  
Orthopedic examination in July 1971 showed 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  X-rays 
showed a healed fracture of the medial and lateral malleoli 
with nonunion of a small fragment. 

By rating decision dated in November 1971, the RO granted 
service connection for the residuals of the injury.  A 10 
percent evaluation was assigned under Diagnostic Code 5271 
(pertaining to limitation of motion of the ankle) from the 
day after his separation from service.  The veteran appealed 
the rating.

A VA examination was conducted in May 1972.  The veteran 
reported pain in the right ankle and leg.  X-rays taken at 
that time showed that the veteran had developed 
osteoarthritis of the right ankle joint.  The radiologist 
opined that the original fracture had most likely been an 
"ununited fracture through the lateral distal corner of the 
tibia."

In September 1972, the RO issued a rating decision in which 
it increased the evaluation to 20 percent from May 23, 1972.  
The evaluation was rendered under Diagnostic Code 5262 
(pertaining to impairment of the tibia and fibula).  In March 
1973, the Board reviewed the claim and sustained the 20 
percent evaluation.

Although the veteran filed several claims seeking an 
increased rating of his right ankle disability, the 20 
percent evaluation remained unchanged.

The current claim was raised in December 1999 when the 
veteran presented the claim of entitlement to special monthly 
compensation that is now before the Board as well.

VA outpatient treatment records dated from 1998 showed that 
x-rays were taken of the veteran's right tibia and fibula in 
October 1999 but the right ankle was found to be poorly 
visualized.  There was no evidence of fracture.

During the VA examination conducted in May 2000, the 
veteran's motor (muscle) strength was observed to be 5/5, and 
sensory responses to be unimpaired.  Both his gait and 
coordination appeared to be normal.  On X-ray examination, 
his right ankle joint space was well preserved.  There were 
very small, periosteal changes on the lateral and posterior 
sides of the distal tibia indicative of an old ankle injury 
but appearing to be benign.  It was observed that bony 
mineralization appeared well preserved in light of the 
veteran's age.  The radiologist found no acute process 
demonstrative of fracture or dislocation.  The radiologist's 
impression was changes about the right ankle suggestive of 
previous trauma.

Physical examination of the right ankle disclosed no joint 
line tenderness or joint pain.  The veteran exhibited full 
range of motion with eversion, inversion, flexion, and 
extension of the right foot. The examiner assessed the 
condition of the veteran's right ankle as normal.  Although 
noting that the veteran complained of "slight unsteadiness 
in the right ankle," the examiner concluded that this was 
"in no way disabling."  The diagnosis was "status post 
right ankle injury more than forty years ago, complaining of 
a slight unsteadiness in the right ankle."  

Diagnostic Code 5262 authorizes a 20 percent evaluation for 
malunion of the tibia with moderate ankle disability and a 30 
percent evaluation for malunion of the tibia with marked 
ankle disability.  A 40 percent evaluation is authorized for 
nonunion of the tibia with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  The first question, 
then, is whether the right ankle disability more closely 
approximates the criteria for a 30 percent rating rather than 
the current 20 percent.  

The Board finds that the right ankle disability is no more 
than moderate.  The pertinent medical records show that the 
only symptom that the veteran experiences with his right 
ankle is a feeling of slight unsteadiness.  See Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (one not a medical 
expert is nevertheless competent to offer evidence of his 
symptoms) (citing Savage v. Gober, 10 Vet. App. 488, 495 
(1997)).  The examiner has not found this symptom to be 
productive of disability.

Outpatient treatment records do not show that the veteran has 
complained of pain or any other symptoms pertaining to his 
right ankle disability.  X-rays have revealed minor changes 
in the periosteum but no acute process associated with 
dislocation or fracture.  In addition, the veteran exhibited 
full range of motion in his right ankle during the May 2000 
VA examination.  

Therefore, the Board finds that a preponderance of the 
evidence weighs against the grant of an evaluation in excess 
of 20 percent for the right ankle disability under Diagnostic 
Code 5262.  38 U.S.C.A. § 5107 (West Supp. 2001).

Diagnostic Code 5271, while also relevant, does not afford a 
basis for increasing the 20 percent evaluation currently in 
effect under Diagnostic Code 5262.  Diagnostic Code 5271 
authorizes a maximum evaluation of 20 percent for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).  The Board notes that the 
current medical findings show that he has full range of 
motion of his right ankle.  See 38 C.F.R. § 4.71a, Plate II.

The veteran has been found to have no disability referable to 
the right ankle and he is able to achieve a full range of 
motion without any reported functional impairment.  Thus a 
higher evaluation cannot be granted on the basis of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Other schedular rating provisions do not furnish a basis for 
assigning a rating in excess of 20 percent for the veteran's 
right ankle condition.  The Board notes that although 
Diagnostic Code 5270 allows for a maximum evaluation of 40 
percent, it pertains to ankylosis of the ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000).

Accordingly, the 20 percent evaluation under Diagnostic Code 
5262 currently in effect for a right ankle disability cannot 
be increased. 



ORDER

An increased evaluation for cervical degeneration, 
spondyloarthritis with root compression syndrome and weakness 
of left upper extremity, currently evaluated as 30 percent 
disabling, is denied.

A 60 percent evaluation for residuals of a lumbar spine 
injury with arthritic changes is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An increased evaluation for residuals of a right ankle 
fracture, currently evaluated as 20 percent disabling, is 
denied.


REMAND

PTSD is evaluated under the following criteria:

A 70 evaluation is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and an inability to 
establish and maintain effective 
relationships.  

A 100 percent rating is warranted if 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  
Id.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (2000).

On the most recent VA psychiatric examination in June 2000, 
the examiner noted that the veteran had Alzheimer's dementia 
and PTSD, and was disabled by both conditions.  The veteran 
has not been granted service connection for Alzheimer's 
dementia.  When it is not possible to separate the effects of 
a non-service-connected condition from those of a service-
connected condition, VA regulations dictate that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  It is not clear from the examination report whether 
the examiner could distinguish the symptomatology 
attributable to PTSD from that attributable to Alzheimer's 
dementia.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

The veteran has also appealed the RO's determination of his 
claim for special monthly compensation.  He filed this claim 
in December 1999.  

The Board finds that before it can determine whether the 
veteran is entitled to special monthly compensation, further 
development of the medical evidence is required.  It does not 
appear that the veteran was afforded an Aid and Attendance or 
Housebound Status Examination that took into account the 
veteran's psychiatric disability.  Such an examination must 
be performed.  In addition, and before the examination is 
performed, all of the veteran's medical records from his 
private physician, Abdalla M. Bamashmus, M.D., must be 
obtained.  As the decision above concerning the veteran's 
claim of entitlement to an increased evaluation for PTSD 
suggests, these records are relevant to the issues presented 
by the claim of entitlement to special monthly compensation.  
Likewise, any VA records of care and treatment that have not 
yet been associated with the claims file should be secured.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veterans Claims Assistance Act (VCAA) was passed during 
the pendency of the veteran's appeal and is hence is 
applicable to these claims.  As observed in the decision 
above, the VCAA requires VA to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for a 
benefit before adjudicating that claim.  VA's duties under 
the new law include notifying the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim; 
making reasonable efforts to obtain records pertinent to a 
claim, and if the records cannot be secured, so notifying the 
claimant; and securing a medical examination or opinion if 
such is necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The Board 
finds that the RO's development of the record of the claim of 
entitlement to special monthly compensation has not resulted 
in full compliance with these duties.

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, in addition to that 
requested below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any medical or lay evidence not 
currently of record supporting his claim.  
After the veteran has replied, the RO 
should attempt to secure from any sources 
that he has identified all records or 
other documentation not currently of 
record.  These must include the clinical 
records for the veteran maintained by 
Abdalla M. Bamashmus, M.D. and all new VA 
medical records not contained in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If, after making reasonable 
efforts, the RO is unable to secure any 
evidence, it must notify the veteran and 
(a) identify the specific records that it 
is unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further 
action will take with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  The RO should request that the 
examiner who conducted the June 2000 
psychiatric examination review the claims 
folder including the report of the June 
2000 examination and determine whether it 
is possible to distinguish the 
symptomatology attributable to PTSD from 
that attributable to Alzheimer's 
dementia.  If it is possible to 
distinguish the symptomatology, the 
examiner should describe the 
symptomatology attributable to PTSD, and 
express an opinion as to the severity of 
that symptomatology.  If it is not 
possible to distinguish the 
symptomatology, the examiner should 
report that fact.  The examiner should 
also complete VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance).

If the examiner who conducted the June 
2000 examination is unavailable, the 
veteran should be afforded a current 
examination to answer the questions 
raised in the preceding paragraph.

4.  The RO then should readjudicate the 
claim. 
If the benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



